DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 8/21/2019.		
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim 1-20 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0118427 to Leon y Leon (hereinafter “LL”) in view of:
(i) Wu, et al., Effect of moisture on stabilization of polyacrylonitrile fibers, Journal of Materials Science 2004; 39: 2959-2960 (hereinafter “Wu at __”). 

With respect to Claim 1, this claim recites in the preamble “[a] method for making carbon fiber from a precursor fiber wherein the precursor fiber is subjected to an oxidation treatment in a plurality of oxidation ovens to form an oxidized fiber, said oxidized fiber then being subjected to a carbonization treatment to form said carbon fiber, said plurality of oxidation ovens being surrounded by ambient air.” LL teaches a method for making carbon fibers from precursor fibers subjected to oxidation in a plurality of oxidation ovens (LL 1: [0008] et seq. – general process;  4-
Claim 1 further requires “providing at least a first oxidation oven that defines a first oxidation zone having a first oxidation zone atmosphere comprising first oxidation air which enters said first oxidation zone via one or more first oxidation air entrances, said first oxidation zone atmosphere having a first oxidation atmosphere humidity and wherein the temperature or temperatures within said first oxidation zone fall within a first oxidation zone temperature range.” An oxidation oven is taught. (LL 4: [0034]). The oven has an atmosphere taught as “air,” as such the oven is interpreted as having air entrances. Id. Air has humidity and a temperature. 
Claim 1 further requires “passing said precursor fiber through said first oxidation zone to form a partially oxidized fiber.” Passes through the oven are taught. (LL 4: [0034]; passim). 
Claim 1 further requires “providing a final oxidation oven that defines a final oxidation zone having a final oxidation zone atmosphere comprising ambient air which enters said final oxidation zone via one or more ambient air entrances, said ambient air having an ambient air humidity wherein said first oxidation air comprises dehumidified ambient air such that said first oxidation atmosphere humidity is less than said ambient air humidity and wherein the temperature or temperatures within said final oxidation zone fall within a final oxidation zone temperature range which is higher than said first oxidation zone temperature range.” Subsequent / final oxidation ovens are taught. (LL 4-5: [0044]). Higher temperatures in the subsequent ovens are taught. See e.g. (LL 5: [0045]) (“In some embodiments, the system may include a plurality of oxidation ovens where successive ovens are maintained at a temperature that is generally at least as great as that of a preceding oxidation oven.”). To the extent LL may not describe the humidity, 
Claim 1 further requires “passing said partially oxidized fiber through said final oxidation zone to form said oxidized fiber.”  Passing the fiber through final oxidation zone is taught. (LL 4: [0044] et seq.). 
As to Claim 2, the discussion of Claim 1 is relied on. As above, note the ascending temperatures of the ovens/zones. (LL 5: [0045]). 
As to Claim 3, the discussion above is relied upon. A plurality of ovens is taught. (LL 4-5: [0044] et seq.). 
As to Claim 4, at least PAN is taught. (LL 3: [0028]; passim).
As to Claim 5, the first temperature is taught. (LL 4: [0034]). The final temperature is taught. (LL 5: [0045]) (“the temperature of successive ovens is typically between about 1° to 50°C higher than the temperature of a preceding oven”).
As to Claim 6, the first temperature is taught. (LL 4: [0034]). The final temperature is taught. (LL 5: [0045]) (“the temperature of successive ovens is typically between about 1° to 50°C higher than the temperature of a preceding oven”).
Claim 7, the first temperature is taught. (LL 4: [0034]). The final temperature is taught. (LL 5: [0045]) (“the temperature of successive ovens is typically between about 1° to 50°C higher than the temperature of a preceding oven”).
As to Claim 8, the speed/residence time is taught. (LL 6: [0054]). Alternatively or additionally, LL teaches that the speed affects stretch. (LL 4: [0043]). This is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05. 
As to Claim 9, the speed/residence time is taught. (LL 6: [0054]). Alternatively or additionally, LL teaches that the speed affects stretch. (LL 4: [0043]). This is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05.
As to Claim 10, the speed/residence time is taught. (LL 6: [0054]). Alternatively or additionally, LL teaches that the speed affects stretch. (LL 4: [0043]). This is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05.
As to Claim 11, the discussion of Claim 1 is relied on. Note the change of moisture and its effect on various properties in Wu. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 
As to Claim 12, the discussion of Claim 1 is relied on. Note the change of moisture and its effect on various properties in Wu. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 
As to Claim 13, the discussion of Claim 1 is relied on. Note the change of moisture and its effect on various properties in Wu. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 
Claim 14, the discussion of Claim 1 is relied on. Note the change of moisture and its effect on various properties in Wu. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 
As to Claim 15, the discussion of Claim 1 is relied on. Note the change of moisture and its effect on various properties in Wu. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 
As to Claim 16, the discussion of Claim 1 is relied on. Note the change of moisture and its effect on various properties in Wu. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 
As to Claim 17, LL teaches temperature gradients, interpreted as addressing the “sub-zone” language. (LL 5: [0055]). 
As to Claim 18, LL teaches temperature gradients, interpreted as addressing the “sub-zone” language. (LL 5: [0055]).
As to Claim 19, LL teaches temperature gradients, interpreted as addressing the “sub-zone” language. (LL 5: [0055]).
As to Claim 20, the temperature difference is taught. (LL 5: [0045]). 
	To the extent any of the cited passages above can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. Overlapping ranges are obvious. MPEP 2144.05 I. 

II. Claim 1-20 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0118427 to Leon y Leon (hereinafter “LL”) in view of:
(i) Applicants Admissions, and further in view of:
(ii) Wu, et al., Effect of moisture on stabilization of polyacrylonitrile fibers, Journal of Materials Science 2004; 39: 2959-2960 (hereinafter “Wu at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. The Specification states:
The four oxidation ovens are operated at conventional oxidation/stabilization temperatures of from 150.degree. C. to 300.degree. C. (preferably 200.degree. C. to 300.degree. C.). As is well known, the temperature or temperatures in the ovens gradually increases from the first to the fourth oxidation oven. Exemplary oxidation/stabilization processes are described in U.S. Pat. Nos. 5,256,344 and 9,121,112, the contents of which is hereby incorporated by reference.

(S. 14-15: [00056]). US 9,121,112 is one in a chain of applications to Leon y Leon. US 2008/0118427 to Leon y Leon is understood as the pre-grant publication corresponding to the (grandn)-parent application in said chain.  Thus, to the extent any of the citations above can be characterized as not teaching the temperatures (no such concession is made), Applicants admit they are well known and cite two pieces of prior art teaching the temperatures. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736